DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on October 15, 2021 has been fully considered.  The rejection is made final.  Claims 1-20 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of Armangau et al. (US Patent No. 8,412,688 B1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazar (US Patent Publication No. 2010/0011037 A1, previously provided) in view of Armangau et al. (US Patent No. 8,412,688 B1, ‘Armangau’, hereafter) in view of Derk et al. (US Patent Publication No. 2007/0185936 A1, ‘Derk’, hereafter, previously provided).

Regarding claim 1, Kazar teaches a method, comprising: 
receiving a request to delete a directory from a storage (The request creates a primary POT … The primary removes the operation's POT entry is removed from its POT, and a response is sent to the originator of the request, Kazar [0089]); 
Kazar does not teach
unlinking a first leaf node of a tree data structure corresponding to the directory from a second leaf node of the tree data structure corresponding to a parent metadata object of the directory; 
providing a success confirmation that the first leaf node of a tree data structure corresponding to the directory is unlinked from the leaf node of a tree data structure corresponding to the parent metadata object; and 
However, Armangau teaches
unlinking a first leaf node of a tree data structure corresponding to the directory from a second leaf node of the tree data structure corresponding to a parent metadata object of the directory (each time that the snapshot copy facility deletes a version (i.e., a production file or a snapshot copy of the production file), the snapshot copy facility does a top-down search of the block hierarchy from the version inode for the file system data blocks that are shared with the version. If an unshared leaf node is found in the block hierarchy, then this block is de-allocated by unlinking it from the hierarchy and returning it to the free block list, Armangau, Col 14, line 47 Col 15, lines 1-29. To delete the snapshot copy from the block hierarchy in FIG. 11, the block hierarchy is searched in a top-down fashion, starting from the snapshot copy inode 141, for blocks at the bottom of the hierarchy that are exclusively owned by the snapshot copy, and these exclusively-owned blocks are unlinked from the hierarchy and de-allocated in a bottom-up fashion until the snapshot copy inode itself is de-allocated. A block found to be shared at the bottom of the hierarchy is unlinked from its parent block that is exclusively owned by the snapshot copy, and the reference count in the metadata of this child block is decremented by the respective delegated reference count in this parent block, Armangau, Col 12, lines 20-55); 
providing a success confirmation that the first leaf node of a tree data structure corresponding to the directory is unlinked from the leaf node of a tree data structure corresponding to the parent metadata object (Armangau, Col 12, lines 20-55 and Col 14, line 47 Col 15, lines 1-29); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Kazar and Armangau before him/her, to modify Kazar with the teaching of Armangau’s sharing of file system data blocks within a file, among versions of a file, and among otherwise unrelated files.  One would have been motivated to do so for the benefit of maintains information indicating ownership and sharing of child nodes in the hierarchy of a file between successive versions by delegating reference counts to the parent-child relationships between the nodes (Armangau, Abstract).
Kazar and Armangau do not teach
after providing the success confirmation: 
marking for deletion one of more nodes of the tree data structure corresponding to one or more metadata objects of the directory; and 
identifying and deleting the one or more nodes of the tree data structure corresponding to the one or more marked metadata objects and at least one of their descendant metadata objects.
However, Derk teaches
after providing the success confirmation:
marking for deletion one of more nodes of the tree data structure corresponding to one or more metadata objects of the directory (If the backup version's deactivation date is less than the backup set's point in time, then the file or directory was deleted and needs to be marked as such in the metadata 116 of the backup set, Derk [0051], [0066], [0075-0079], Figs. 4-5); and 
identifying and deleting the one or more nodes of the tree data structure corresponding to the one or more marked metadata objects and at least one of their descendant metadata objects (If the backup version's deactivation date is less than the backup set's point in time, then the file or directory was deleted and needs to be marked as such in the metadata 116 of the backup set, Derk [0051], [0066], [0075-0079], Figs. 4-5).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Kazar, Armangau and Derk before him/her, to further modify Kazar with the teaching of Derk’s managing deletions in backup sets.  One would have been motivated to do so for the benefit of efficiently managing deletions in backup sets (Derk, Abstract and [0002]).
Regarding claim 2, Kazar as modified teaches, wherein unlinking the first leaf node of the tree data structure corresponding to the directory from the second leaf node of the tree data structure corresponding to the parent metadata object of the directory comprises updating the first leaf node of the tree data structure corresponding to the directory and the second leaf node of the tree data structure corresponding to parent metadata object of the directory to include corresponding update intents (Armangau, Col 14, lines 47-67). 
Regarding claim 3, Kazar as modified teaches, wherein unlinking the first leaf node of the tree data structure corresponding to the directory from the second leaf node of the tree data structure corresponding to the parent metadata object of the directory further comprises removing from a metadata object associated with the parent metadata object a reference to the directory (Armangau, Col 14, lines 47-67).
Regarding claim 6, Kazar as modified teaches, wherein identifying the one or more marked metadata objects comprises comprise scanning a leaf level of the tree data structure (Kazar [0055-0057]).
Regarding claim 7, Kazar and Armangau do not teach, further comprising marking for deletion the descendant metadata objects of the one or more marked metadata objects.
However, Derk teaches further comprising marking for deletion the descendant metadata objects of the one or more marked metadata objects (Derk [0051], [0066], [0075-0079], Figs. 4-5).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Kazar, Armangau and Derk before him/her, to further modify Kazar with the teaching of Derk’s managing deletions in backup sets.  One would have been motivated to do so for the benefit of efficiently managing deletions in backup sets (Derk, Abstract and [0002]).
Regarding claim 8, Kazar as modified teaches, wherein the one or more marked metadata objects are deleted after the descendent metadata objects of the one or more marked metadata objects are marked for deletion (Kazar [0089-0091]).
Regarding claim 9, Kazar as modified teaches, wherein the one or more marked metadata objects of the directory are associated with a plurality of views (Derk [0071]).
Regarding claim 10, Kazar as modified teaches, further comprising determining a latest view of the plurality of views that includes the one or more marked metadata objects of the directory (Derk [0071]).
Regarding claim 11, Kazar as modified teaches, wherein the one or more marked metadata objects and any of their descendant metadata objects are deleted from the latest view of the plurality of views (Derk [0071-0079] and Fig. 5).
Regarding claim 12, Kazar as modified teaches, wherein the one or more marked metadata objects and any of their descendant metadata objects are deleted from a next latest view of the plurality of views (Derk [0071] and Fig. 5).
Regarding claim 13, Kazar as modified teaches, wherein the storage is comprised of a plurality of storage nodes (Kazar [0055-0057]).
Regarding claim 14, Kazar as modified teaches, wherein the plurality of storage nodes are assigned a corresponding subset of a set of the one or more metadata objects (Kazar [0055-0057]).
Regarding claim 15, Kazar as modified teaches, wherein the plurality of storage nodes perform the step of identifying and deleting the one or more marked metadata objects and any of their descendant metadata objects for their corresponding subset of the set of the one or more metadata objects (Kazar [0055-0057], [0089]).
Regarding claim 16, Kazar as modified teaches, wherein identifying and deleting the one or more marked metadata objects and any of their descendant metadata objects includes determining whether a timeout condition has been satisfied (Derk [0051-0052], [0071]).
Regarding claims 18-19, the method steps of claims 1-2 substantially encompass the product recited in claims 18-19.  Therefore, claims 18-19 are rejected for at least the same reason as claims 1-2 above.
Regarding claim 20, Kazar teaches a system, comprising: a processor; and a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed (The system comprises a memory coupled with processors, Kazar [0029-0033], Figs. 5 and 14) cause the processor to:
although claim 20 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 20. Therefore; claim 20 is rejected for at least the same reason as claim 1 above.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazar (US Patent Publication No. 2010/0011037 A1, previously provided) in view of Armangau et al. (US Patent No. 8,412,688 B1, ‘Armangau’, hereafter) in view of Derk et al. (US Patent Publication No. 2007/0185936 A1, ‘Derk’, hereafter, previously provided) and further in view of Kumar et al. (US Patent Publication No. 2006/0155723 A1, ‘Kumar’, hereafter, previously provided).

Regarding claim 4, Kazar, Armangau and Derk do not teach deleting node of the tree data structure corresponding to the directory.
However, Kumar teaches deleting node of the tree data structure corresponding to the directory (the Media Directory updates its cache, removing metadata corresponding to content that was resident on the associated device, Kumar [0022]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Kazar, Armangau, Derk and Kumar before him/her, to further modify Kazar with the teaching of Kumar’s method and system for presenting a single view of content in a home network.  One would have been motivated to do so for the benefit of helping Kazar efficient performance of storing content in distributed system (Kumar, [0007]).
Regarding claim 5, Kazar, Armangau and Derk do not teach removing an update intent from the second leaf node corresponding to the parent metadata object.
However, Kumar teaches removing an update intent from the second leaf node corresponding to the parent metadata object (the Media Directory updates its cache, removing metadata corresponding to content that was resident on the associated device, Kumar [0022]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Kazar, Armangau, Derk and Kumar before him/her, to further modify Kazar with the teaching of Kumar’s method and system for presenting a single view of content in a home network.  One would have been motivated to do so for the benefit of helping Kazar efficient performance of storing content in distributed system (Kumar, [0007]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kazar (US Patent Publication No. 2010/0011037 A1, previously provided) in view of Armangau et al. (US Patent No. 8,412,688 B1, ‘Armangau’, hereafter) in view of Derk et al. (US Patent Publication No. 2007/0185936 A1, ‘Derk’, hereafter, previously provided) and further in view of Saito et al. (US Patent Publication No. 2004/0172421 A1, ‘Saito’, hereafter, previously provided).

Regarding claim 17, Kazar, Armangau and Derk do not teach, wherein in response to determining that the timeout condition has been satisfied:
pausing the identifying and deleting of the one or more marked metadata objects and any of their descendant metadata objects; and
resuming the identifying and deleting of the one or more marked metadata objects and any of their descendant metadata objects in a distributed manner.
However, Saito teaches wherein in response to determining that the timeout condition has been satisfied:
pausing the identifying and deleting of the one or more marked metadata objects and any of their descendant metadata objects (Saito [0183-0186]); and
resuming the identifying and deleting of the one or more marked metadata objects and any of their descendant metadata objects in a distributed manner (Saito [0183-0186]).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Kazar, Armangau, Derk and Saito before him/her, to further modify Kazar with the teaching of Saito’s namespace consistency for a wide-area file system.  One would have been motivated to do so for the benefit of providing Kazar an efficient distributed file system to acquire speed, availability, and/or network economy (Saito, [0009]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8:00AM to 4:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168